Citation Nr: 0505615	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorders to include post-traumatic stress disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1.  PTSD related to service is not shown by the medical 
evidence. 

2.  Psychiatric disorders, variously diagnosed as major 
depression and bipolar disorder, did not have onset during 
service and are otherwise unrelated to service.

3.  A sleep disorder did not have onset during service and is 
otherwise unrelated to service.


CONCLUSIONS OF LAW

1. PTSD and psychiatric disorders, variously diagnosed as 
major depression and bipolar disorder, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter, dated in July 
2001.  The veteran was notified of the information and 
evidence necessary to substantiate her claims and which 
evidence would be obtained by her and which evidence would be 
obtained by VA.  She was notified to identify or submit any 
additional evidence to support her claims.  She was given 60 
days to respond.  The claims were thereafter adjudicated in a 
January 2002 rating decision.  In April 2003, the RO notified 
the veteran of the additional sources of evidence to 
corroborate her account of the personal assault with respect 
to her claim for PTSD.

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

Also, as to content, that is, the 60 days to respond.  Under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period.  And she was notified to submit 
any evidence that would support her claim, substantially 
complying with 38 C.F.R. § 3.159.

Any defect with respect to the sequence of the VCAA notice, 
pertaining to the additional evidentiary sources to support 
the PTSD, did not prejudiced the veteran's claim because she 
had adequate notice of need to substantiate the claim and had 
the opportunity to address the issue at a hearing. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained pertinent medical 
records from the sources identified by the veteran.  The 
record contains service medical and personnel records, 
records from the Texas Department of Criminal Justice for 
July 1997 to October 1997, and VA treatment records for 
December 1997 to August 2002 (including from the VA Medical 
Centers in Bonham, Dallas, and Fort Worth, Texas).  The 
veteran reports that she was treated for a sexually 
transmitted disease shortly after service, and treated by a 
California psychotherapist in 1980.  Unfortunately, she has 
been unable to recall any information concerning either 
person, including their names.  Nor has she otherwise 
authorized VA to obtain records from any private physician.  
The Board also notes that she has apparently applied for 
benefits from the Social Security Administration (SSA).  
There is no indication, however, that her application is 
based on disorders currently before the Board, and she has 
not otherwise suggested that any records from SSA would be 
relevant to the instant appeal.  Nor has she requested that 
VA obtain any records from SSA, and it is not otherwise 
apparent that any records from the agency are relevant to 
this appeal.  Also, under the duty to assist, VA may provide 
a medical examination or obtain a medical opinion if 
necessary to decide a claim.  In this case, in the absence of 
a medical evidence that PTSD or major depression or bipolar 
disorder may be associated with service, such development is 
not required under 38 C.F.R. § 3.159(c)(4).  For these 
reasons, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the claim of PTSD is based on an in-service personal 
assault, evidence from sources other than the service records 
may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Factual Background

Service medical records show that in March 1970 the veteran 
was seen for complaints of headaches, a burning sensation in 
the eyes, stomach pains and "nerves."  The impression was 
anxiety and Valium was prescribed.  Later in March 1970, on a 
mental hygiene evaluation as part of the processing for an 
administrative discharge, no psychiatric disorder was 
diagnosed.  The remainder of the service medical records, 
including the report of separation examination in April 1970, 
contained no psychiatric complaint or finding.  In July 1970, 
before her imminent separation from service, the veteran 
reported that her medical condition had not changed since her 
separation examination. 

The service medical records, including the reports of 
entrance and separation examinations, do not contain any 
history, complaint, or finding of a sleep disorder. 

Service personnel records show that in April 1970 the veteran 
was recommended for administrative discharge based on her 
marital status.  In June 1970, while awaiting approval for 
administrative discharge, the veteran was arrested and 
convicted by civilian authorities for shoplifting and she was 
confined to a civilian jail for about three weeks before she 
was returned to military control.  

After service, records of the State of Texas show that, in 
July 1997, the veteran reported a history of depression and 
of sleep problems since childhood. 

VA records disclose that in December 1997 the veteran gave a 
history of depression for most of her life and of psychiatric 
treatment in 1980.  The diagnosis was major depression.  
Traumatic childhood and loneliness were identified as 
stressors.  In March 1998, she stated that she suffered from 
a sleep disorder.  In May 1998, she reported that she 
experienced severe mood swings since childhood.  A diagnosis 
of bipolar was noted.  In June 1998, she reported a history 
of sexual and physical abuse as a child and a history of rape 
in jail while in the military.  

From February 2001 to July 2001, the veteran was in a VA 
domiciliary treatment program.  She gave a history of 
intermittent treatment for depression and a sleep disorder 
since 1981.  In June 2001, she reported the history of rape 
by a jailer while incarcerated for shoplifting.  The 
diagnoses were depression, bipolar disorder, and sleep 
disorder.  Homelessness, unemployment, and chronic substance 
abuse were listed as stressors. 

VA records also disclose that, in February 2002, the 
veteran's sleep disorder was described as habitual difficulty 
awakening.  According to the veteran, she was evaluated for a 
sleep disorder, but none was found, and she was told that her 
sleep pattern was influenced by psychological factors.  In a 
mental health assessment, PTSD was related to abuse as a 
child.  

In several statements, the veteran asserted that she 
witnessed a fellow soldier slit her wrists, that she was 
wrongly jailed in service for the shoplifting, and that she 
was raped by a jailer.  She contends she now has PTSD and 
other psychiatric disorders from these incidents.
  
At the hearing in June 2004 hearing, the veteran testified 
that she was wrongly accused of and jailed for shoplifting in 
service and that she endured repeated sexual assaults by a 
jailor while incarcerated.  She indicated that she was 
treated for gonorrhea several months later by a private 
physician whose name she could not recall, and that she was 
also treated by a psychotherapist in California in 1980 whose 
name she could not recall, but who diagnosed her with PTSD.  
She testified that her current physicians have diagnosed her 
with PTSD and bipolar disorder.

The veteran also testified that her sleep problems were 
present before service, but that the sexual assault during 
service aggravated her sleep problems. 

Analysis

1.  Psychiatric Disorders 

Although the veteran was prescribed Valium in March 1970 in 
connection with several complaints, including nervousness, no 
psychiatric disorder was found on mental hygiene evaluation 
later that same month or a separation examination. 

After service, there is a reference to PTSD in 2002, but PTSD 
was associated with the veteran's traumatic childhood, not 
her military service or any event during her military 
service. 

While the veteran testified she was diagnosed with PTSD in 
1980 and by her current physicians, her account of what a 
medical professional purportedly said, filtered as it is 
through the sensibilities of a layperson, does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

Although the veteran herself maintains that she has PTSD, the 
diagnosis of PTSD is a medical question, and the veteran is 
not qualified as a layperson to offer a diagnosis or opinion 
that requires medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2004).  As 
there is no competent medical evidence that associates PTSD 
to an established event or injury in service, there is no 
factual basis to support the claim. 

Since PTSD has not been associated with service or an event 
or injury in service, the Board does not reach the line-of-
duty question, which is raised in this case.  Rather, the 
Board finds, as discussed above, that the preponderance of 
the medical evidence is against a finding that PTSD was 
incurred in service. 

As for psychiatric disorders, variously diagnosed as major 
depression and bipolar disorder, there is no post-service 
medical evidence of psychiatric disorder until 1997, more 
than 25 years after service, and even if the history of 
treatment in 1980 is considered, there is still no competent 
medical evidence linking a post-service psychiatric disorder 
to service.  While the veteran asserts that her current 
psychiatric disorders are related to service, as a layperson, 
her statements do not constitute competent medical evidence 
to establish that any current psychiatric disorder is service 
related.  

2.  Sleep Disorder

Service medical records are silent for any complaint or 
finding of a sleep disorder, and the veteran denied any 
history of sleep problems.  Moreover, there is no 
post-service medical evidence linking any such disorder to 
the veteran's period of service.

The veteran has suggested that she had a sleep disorder prior 
to service, but that it was aggravated by service.  Her 
entrance examination is negative for any reference to a sleep 
disorder.  Even assuming, however, that her sleep disorder 
existed prior to service, in the absence of any reference to 
a sleep problem or to a sleep disorder in the service medical 
records, and as sleep problems were documented many years 
after service, the Board finds that there is no medical 
evidence suggesting that any pre-service sleep disorder 
worsened in service. 

The only evidence in this case, suggesting that the veteran's 
sleep disorder was the result of service or that a sleep 
disorder was aggravated during service, consists of the 
veteran's statements and testimony.  As previously discussed, 
her statements and testimony do not constitute the necessary 
competent medical evidence to substantiate her claim that a 
sleep disorder is related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1). 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD and psychiatric disorders, 
variously diagnosed as major depression and bipolar disorder, 
are denied.

Service connection for a sleep disorder is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


